EAST, Senior District Judge,
dissenting in part and concurring in part:
I respectfully dissent from the majority’s view on the issue of misrepresentation and concealment since I believe that a full reading of Thompson v. Occidental Life Insurance Co. of California, 9 Cal.3d 904, 513 P.2d 353, 109 Cal.Rptr. 473 (1973), and particularly the language therefrom quoted by the majority, entitled the plaintiffs to a jury trial on their avowed facts of a failure on the part of the deceased to appreciate the significance of information related to her by her doctors and members of the family. I would reverse the summary judgment on the issue and remand for a jury trial.
I concur in the affirmation of the summary judgment on the issue of a breach .of the good faith covenant on the part of the defendants.